 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 432 New England Confectionary Company
 and
 Bakery, 
Confectionary, Tobacco
 Workers & Grain Mi
l-lers
 International Union, Local 348
 and Jose E. 
Pinto, Intervenor. 
 Cases 
1ŒCA-45240 and 1
ŒCAŒ45404
 December 30, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS
 BECKER 
 AND 
PEARCE
 On 
January 29, 2010
, Administrative Law Judge 
Ira 
Sandron
 issued the attached decision.  The 
General 
Counsel filed exce
ptions and a supporting brief as well 
as a brief in support of the remainder of the Administr
a-tive law j
udge™s decisi
on.  The Charging Party filed e
x-ceptions and a su
pporting brief.  The 
Respondent filed 
limited cross
-exceptions, a supporting brief,
 and 
an a
n-swering brief to the General Cou
nsel™s and Charging 
Party™s exce
ptions.
 The National Labor Relations Board has del
egated its 
authority in this proce
eding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and concl
usions and 
to adopt the recommend
ed Order
 as modified
.2 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 

orders that the Respondent, 
New England Confectionary 

Company
, Revere
, Massachusetts
, its officers, agents, 
succe
ssors, and ass
igns, shall take the action set forth in 
the Order
 as modified
. 1. Substitute the following for paragraph 2(a)
. ﬁ(a) Within 14 days after service by the Region, post at 
its 
Revere, Massachusetts
 facility copies of the attached 
notice marked ﬁAppendixﬂ
43 in English, Spanish, Port
u-guese, Cape Verdean Portuguese, and Haitian Cr
eole.
  Copies of the notice, on forms provided by th
e Regional 
Director for Region 1
, after being signed by the R
e-1 The General Counsel and the Charging Party have implicitly e
x-
cepted to some of the judge's credibility findings.  The Board's esta
b-
lished policy is not to ove
rrule an administrative law judge's 
credibility 
resolutions unless the clear preponderance of all the relevant ev
idence 
convinces us that they are incorrect. 
 Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have car
e-fully examined the record and find no
 basis for reversing the findings.
 There are no exceptions to the judge's dismissal of the allegation that 
the Respondent assisted a decertification effort by conveying to e
m-ployees that it authorized e
mployee Benilde DaCosta's activities in 
support of tha
t effort. 
 2 We shall modify the judge's reco
mmended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).
 spondent™s authorized representative, shall be posted by 
the Respondent 
and maintained for 60 consecutive days 

in conspicuous places including all places where notices 
to employees are customarily posted.  
In addition to 
physical posting of paper notices, notices shall be di
s-tributed electronically, such as by email, posting o
n an 
intranet or an internet site, and/or other electronic means, 

if the R
espondent customarily communicates with its 
employees by such means.  
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covere
d by any other material. 
 In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil
i-ty involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the 
no-tice to all current employees and former employees e
m-ployed by the Respondent at any time since 
May 4, 
2009.ﬂ  Emily Goldman 
and
 Kevin J. Murphy, Esqs., 
for the General 
Counsel.
 Jay M. Presser, Esq. (Skoler, Abbott & Presser, P.C.), 
of 
Springfield, Massa
chusetts, for the Respondent.
 Anne R. Sills, Esq. (Segal, Roitman & Coleman, LLP), 
of Bo
s-ton, Massachusetts, for the Char
ging Party.
 Timothy C. Cavazza (Little Medeiros Kinder Bulman & Whi
t-ney PC), 
of Providence, Rhode Island, for the Intervener.
 DECISION
 STATEMENT OF THE 
CASE
 IRA 
SANDRON
, Administrative Law Judge. 
 This matter arises 
out of a consol
idated complaint and notice of hearing issued on 
July 31, 2009,
1 against New England Confectionary Co
mpany 
(NECCO or the Respondent), stemming from charges file
d by 

the Bakery, Confectionary, T
obacco Workers & Grain Millers 
International Union, Local 348 (the Union).  The co
mplaint, as 
amended at trial, alleges vi
olations of Section 8(a)(1) of the 
National Labor Relations Act (the Act) in co
nnection with the 
dece
rtification petitions that the Inte
rvener f
iled on February 27 
and May 7.
 Pursuant to
 notice, I conducted a trial in Boston, Massach
u-setts, on October 19
Œ23, 2009, at which the parties had full 
opportunity to be heard, to examine and cross
-examine wi
t-nesse
s, and to introduce evidence.
  The General Counsel and 
the Respo
ndent filed helpful posthearing briefs that I have duly 
considered.
 Issues
 1. 
Did Human Relations (HR) Generalist Numen Lar
reyn
a-ga, during the period 
from about February 2 to May 7, solicit 
Donatila Marti
nez, Santos Ramos, 
and Francisco Rodr
iguez to 
sign a petition for the decertification of the U
nion?
 1 All dates occurred in 2009, unless otherwise specified.
 356 NL
RB No. 68
                                                                                                                        NEW ENGLAND CONFECTI
ONARY CO
. 433 2.  In conjunction with that activity, did she, in about Febr
u-ary, promise Martinez, Ramos, and Carolyn DeGraffenreid 
improved benefits if they 
rejected the Union?
 3.  Did Larreynaga, in about late September or early October, 
attempt to interfere with and coerce Martinez with regard to her 
testimony at the u
pcoming trial?
 4.  If Larreynaga engaged in the conduct alleged in the above 
paragraphs, we
re her actions imputable to the R
espondent on 
the theory of apparent agency?
  The General Counsel does not 
assert that she was a statutory s
upervisor under Section 2(11), 
or an agent under Section 2(9), or possessed actual autho
rity.
 5.  Did the Respondent
, between about February 2 and May 
7, provide unlawful assistance in connection with the decertif
i-cation of the Union by per
mitting 
Benilde DaCosta (B. D
a-Costa) to solicit signatures on decertification petitions during 
worktime, in violation of company po
licy?  More specifically, 
did the Respondent, through Manny DaCosta, DaCosta
™s hu
s-band and, at all times relevant, plant manager or facilities ma
n-ager (DaCosta), allow her to solicit employees to sign such on 
her or their worktime?  The General Counsel does
 not allege 
any disparate application of the R
espondent
™s no-solicitation 
policy.
 6.  
Did DaCosta, on about May 4, promise Juan Figueroa 
higher wages if the Union was decert
ified?
 The General Counsel avers that the above conduct tainted the 
May 7 petition,
 which the Region conditionally dismissed 
pen
ding the outcome of this proceeding.  However, although 
the ultimate decision on these charges undoubtedly will affect 
the disposition of the petition, the represent
ation case was not 
consolidated with this pr
oceeding and is not per se before me.   
 Witnesses and Credibility
 The General Counsel called Larreynaga; Figueroa, the U
n-ion
™s chief steward;  DeGraffenreid, a union steward; emplo
y-ees B. DaCosta, Martinez, Ramos, and  Rodriguez; and Thomas 
Riley, HR manage
r, as an adverse witness under Sec
tion 
611(c).
 The Respondent questioned Riley as its own witness and 
called DaCosta.  The Intervener
™s counse
l called Intervener 
Jose Pinto.
 As to credibility, I start by stating that I find Riley and La
r-reynaga to have bee
n less than forthright, and both seemin
gly 
tried to downplay Larreynaga
™s authority and role.  I ther
efore 
generally do not credit them where their testimony co
nflicted 
with other witnesses or was inconsistent with docume
ntary 
evidence.
 The integrity of te
stimony is one of the cornerstones of a 
formal legal proceeding such as this.  Significantly, Riley fl
a-grantly disregarded my sequestration i
nstruction by talking to 
Larreynaga about his testimony during a break, misconduct 
exacerbated by his subsequent co
ntradictory testimony regar
d-ing the subjects they di
scussed.  He first admitted that he had 
talked to her 
ﬁbriefly
ﬂ to refresh his reco
llection of the date a 
document was prepared.
2  The following questions and a
nswers 
ensued:
3  2 Tr. 701.
 3 Id., Tr. 704.
 GC:  Were any other matters
 discussed with Ms. La
r-reynaga
 during the break that relate to any possible te
sti-mony in this proceeding?
 A:  No.
  . . . .
  GC:  Isn
™t it true also that you discussed with Ms. La
r-reynaga the
 date that Stephanie Lim began working for the 
company?
 A:  I did 
mention that I felt foolish, I couldn
™t reme
m-
ber Stephanie
™s hiring date.
  Possibly, he discussed other matters with her as well and, i
n-asmuch as she had not yet been called as a witness, he may 

have influenced her testimony.  In any event, I have to concl
ude 
that he did not appreciate the importance and seriou
sness of his 
obligation to tell the truth under oath, unassisted, and to avoid 
potentially 
ﬁtipping off
ﬂ another witness as to what she should 
say to be in accord with him.  Accordingly, I question th
e inte
g-rity and reliability of his testimony.
 Other factors lead me to the same conclusion.  Riley is the 
highest
-level HR representative in the HR office.  He handles 
personnel matters for nearly 450 or so e
mployees and, by his 
own testimony, is involved 
in communications with manag
e-ment, union representatives, and emplo
yees on a regular basis.  
Yet, his demeanor reflected marked discomfort, he e
xhibited 
noticeable defensiveness throughout his testimony, and portions 

of his testimony were almost incoherent
, such as when job d
e-scriptions for Larreynaga and HR Coo
rdinator Stephanie Lim 
were prepared vis
-à-vis the date the first decertification petition 
was filed.
 Further, Riley first testified that the hiring season starts in 
about June and ends in August or 
September, but he later test
i-fied that 
ﬁvery little hiring
ﬂ was done between June 2008
, and 
March 2009,
4 in an apparent effort to min
imize Larreynaga
™s involvement in the orientation of new e
mployees.
 In addition, his testimony that in January, 
ﬁan o
nslaug
htﬂ of 
employees came into HR and complained to La
rreynaga about 
union dues and that 
ﬁNumie was beside he
rself
ﬂ5 struck me as 
exaggerated, and Larreynaga, herself, made no such asse
rtion.
 For a myriad of reasons, Larreynaga was also an incredible 
witness. 
 I start with her testimony that even though the R
e-spondent
™s counsel read to her her 
Johnnie
™s Poultry
 rights
6 and had her sign an acknowledgement he had done so,
7 he 
asked her no questions whatsoever.  In this regard, Attorney 

Presser stated therein, int
er alia:
  In order to properly prepare the Company
™s defense to 
the Complaint, I would like to ask you questions concer
n-ing alleg
ations contained in it. . . .
 I am advising you that all of my questions are d
esigned 
to discover facts which may be used in tr
ial . . . in defense 
of the charges.
  4 Tr. 594, 606.
 5 Tr. 677, 681.
 6 See 146 NLRB 770 (1964), enf. denied on other grounds 344 F.2d 
617 (8th Cir. 1965).
 7 GC Exh. 15, dated October 6.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 434 In her acknowledgment, Larreynaga stated, in part:
  I spoke to him voluntary and he told me before he b
e-gan that I didn
™t have to answer any of his questions. . . .
  Thus, her testimony was inconsistent with the doc
ument on 
its face, undermining my confidence in her veracity as a wi
t-ness.
8 That aside, as with Riley, I need not rely solely a si
ngle flaw 
in finding Larreynaga unreliable.  Her answers were fr
equently 
nonresponsive, evasive and/or contradictory, and she oft
en 
added gratu
itous comments that appeared designed to minimize 
her a
uthority and role in the HR office.  I will set out only a few 
of many examples.  In general, she seemed to attempt to form
u-late her answers rather than respond spontan
eously.  In making 
this negative credibility assessment, I take into account that 
Larreynaga has worked in the human relations field for many 

years
Šindeed, decades
Šand by her own test
imony has a great 
deal of experience answering employees
™ questions on a nu
m-ber of subjects.
  Thus, her frequent failure to answer questions 
in a straightforward, responsive manner is rendered more susp
i-
cious.  I also note that her accounts of inc
idents with employees 
Martinez and Ramos concerning the decertification petitions 
lacked detail and s
ounded inco
mplete.
 Larreynaga
™s initial testimony, about her resume (R. Exh. 1), 
raised doubts about her credibility.  She denied po
rtions thereof 

regarding her job titles and job duties for prior employers, 
could not reme
mber when she prepared the resume,
 and stated 
that it was not prepared for any sp
ecific purpose but that 
ﬁI always wanted to have a resume.
ﬂ9 Riley testified that Larreynaga sometimes conducts new e
m-ployee orie
ntation on her own and without him, when he is out 
of the office or on vacation.
  Contradicting him, La
rreynaga 
testified that she has never done orientation on her own when 
Riley is not available.
 Larreynaga
™s testimony about her role during orientations 
was contradictory and evasive, as reflected by her testimony 
regarding the orien
tation checklist (ALJ Exh. 1).  She first test
i-fied that Riley or Lim are the ones who make chec
koffs, and 
ﬁI only follow the instructions which they
 [are]
 giving,
ﬂ but then 
answered 
ﬁnoﬂ to the question of whether she takes i
nstructions 
from Lim during or
ientations.
10 Another example of her inconsistent testimony concerned 
whether employees come to her when they have heard rumors 
of a layoff.  She initially testified that they sometimes do so, 
and she tells them to talk to their supervisors to dete
rmine th
eir 
seniority for bumping purposes; however, she later testified 
unequivocally that they never come to her for that reason.  
Moreover, Larreynaga evaded giving a direct answer to the 
simple question of whether she or Lim prepares recall le
tters 
most of the
 time.
11 8 Attorney Presser did not testify on the matter, and I cannot treat as 
exculpatory evidence what he states at R. Br. 41 fn
. 47.  To do so 
would defeat a fundamental purpose of an evidentiary hearing to afford 
all parties the opportunity to examine and cross
-examine wi
tnesses 
under oath.
 9 Tr. 790.
 10 Tr. 868
Œ869.
 11 See Tr. 821
Œ822.
 Larreynaga
™s testimony regarding how often she has to i
n-terpret or translate for Spanish
-speaking employees was hop
e-lessly confusing and contradictory, in a seeming effort to mi
n-imize the exte
nsiveness of such activity.  Although she testified 
tha
t 198 employees out of the 395 listed in Charging Party
™s Exhibit 1 are Spanish speaking,
12 she also testified as follows:
13  GC:  Of the three to four employees who come to you 
on average every day with questions, how many are Spa
n-ish
-speaking?
 A:  Probab
ly none.
  Larreynaga subsequently testified that three or four Spanish
-speaking e
mployees come to her with questions each week and 
then that the percentage of e
mployees who come to her with 
questions who are Spanish speaking is 4 percent.
 The following wel
l illustrates her nonresponsiv
e-ness/evasiveness in a
nswering questions.
14  GC:  For how long has [Lim] participated in new e
m-ployee orientations?
 A:  Not every day are new persons received from 
work.
 JUDGE:  When did she start attending orie
ntations?
 A:  W
hen she was given some training to start to do 
these orientations, that the person who gave her the trai
n-ing, his name is Edward Falconer.
  Larreynaga
™s testimony that DeGra
ffenreid was screaming at 
Riley in the HR office regarding the first decertificatio
n pet
ition 
sounded exaggerated and does not gibe with Riley
™s testimony 
that DeGraffe
nreid merely asked him what was going on.
 I find it unnecessary to detail inconsistencies between La
r-reynaga
™s affidavits (which were taken in Spanish and then 
translated)
 and her testimony, or evaluate the credibility of her 
testimony that she found many errors in her affidavits but took 
no steps to notify the Region of any of them.  Suffice to say, I 

need not rely on them to conclude that Larreynaga was an i
n-credible witn
ess.
 Figueroa seemed candid, and his testimony on the substance 
of key conve
rsations was consistent and did not strike me as 
embellished or exaggerated.  I therefore find him a credible 
witness.  On the other hand, DeGraffenreid appeared markedly 
ill at ea
se, reticient, and defe
nsive throughout her testimony, as 
though she was reluctant to testify.  For this and other reasons 
to be stated, I do not credit her account of what La
rreynaga told 
her on February 19 or 26.
 Other witnesses of the General Counsel an
d NECCO a
p-peared credible, and nothing in the record suggests they were 
untruthful.  Although B. DaCosta appeared nervous, she 

seemed candid, and her testimony was either corroborated or 
not contradicted by any other witnesses.  Accordingly, I gene
r-ally cr
edit her testimony.  Martinez is illiterate not only in En
g-lish but in her native language of Spanish, and I take this into 
account in assessing her testimony, particularly her inconsis
t-encies with regard to the specifics of what occurred in La
r-12 Tr. 898
Œ899
. 13 Tr. 906.
 14 Tr. 871.
                                                                                                                        NEW ENGLAND CONFECTI
ONARY CO
. 435 reynaga
™s office on about September 21, when Martinez signed 
a decertification petition.  I also note that Martinez
™ general 
description of what La
rreynaga did and said that day comported 
with the testimony of Ramos and Rodr
iguez, whose credibility 
I have no reason t
o doubt.  The versions of all three were sim
i-lar but not identical, leading me to co
nclude that they were 
based on genuine recall and not a script, and I do not b
elieve 
that all of them wholly fabricated their te
stimony solely for the 
sheer motive of crea
ting employer taint of the petition process.  
In making this determination, I also repeat my concl
usion that 
Larreynaga was not a candid wi
tness.
 Finally, on the subject of credibility, I cite the well
-established precept that 
ﬁ‚[N]othing is more common in 
all 
kinds of judicial decisions than to believe some and not all
™ of a 
witness
™ testimony.
ﬂ  Jerry Ryce Builders, 
352 NLRB 1262, 
1262 fn. 2 (2008), citing 
NLRB v. Universal Camera Corp.
, 179 
F.2d 749, 754 (2d Cir. 1950), revd. on other grounds 340 U.S. 
474 (1951).  The trier of fact must consider the plausibility of a 
witness
™ testimony and a
ppropriately weigh it with the evidence 
as a whole.  
Golden
 Hours Convalescent Hosp
itals
, 182 NLRB 
796, 798
Œ799 (1970).
 Facts
 Based on the entire record, including test
imony and my o
b-servations of witness demeanor, documents, and stipul
ations, as 
well as the thoughtful posttrial briefs that the General Counsel 
and the Responden
t filed, I find the following.
 The Respondent, a corporation with an office and place of 
busine
ss in Revere, Massachusetts (the facility), has been e
n-gaged in the operation of a factory that manufactures confe
c-tionary candy, either sugar or chocolate based.  The Respo
ndent 
has admitted jurisdiction as alleged in the complaint, and I so 
find.
 Since a
t least 1958, the Union has represented e
mployees in a 
bargaining unit comprised of
 all full
-time and regular part
-time 
production employees, including sanitation, shipping/receiving, 
print shop, uniform attendant, lead trainers, and lead pe
rsons.
 NECCO op
erated out of a facility in Cambridge, Massach
u-setts, for many years prior to its relocation to Revere, Mass
a-chusetts, in 2003.  In 1994, NECCO acquired Borden Candy 
Products, which it renamed Haviland Candy (Haviland).  
Haviland employees were not represe
nted by a union until 
2003, when they were r
elocated to the new facility in Revere 
and incorporated into the existing bargaining unit.
 NECCO and the Union were parties to a collective
-bargaining agreement that commenced on May 1, 2006, and 

expired on April
 30.  In December 2007, the parties agreed to 
certain modifications to the collective
-bargaining agreement.  
On A
ugust 29, the parties reached agreement on the current 
contract, effective from May 1 until April 30, 2012.
 Wayne Matthews is the Union
™s busin
ess agent who services 
the bargai
ning unit.  He comes to the facility, including HR, 
regularly on Thursdays.  When he is there, Larreynaga tran
s-lates for him on a regular basis.  Figueroa is the chief shop 

steward, and DeGraffenreid is one of four shop ste
wards.
 On February 27, Pinto, who had been at Haviland, filed a d
e-certification p
etition in Case 1
ŒRDŒ2124.
15  At all times at 
NECCO, Pinto has been lead person in 
Department 69.
 On March 12, the Region dismissed the petition b
ecause of 
an insufficient sho
wing of interest.
16  Pinto filed a second d
e-certification petition, on May 7.
17  By letter of August 10, the 
Region conditionally dismissed it based on e
mployer taint, as 
averred in allegations in the instant complaint, subject to rei
n-
statement after their
 final disposition.
18 The Respondent
™s work is seasonal in nature, with the bus
i-est period from a
pproximately November until February.  It has 
about 20 production departments.  The number of produ
ction 
employees averages approximately 375 on an annual basi
s (excluding temporary hires).  At the end of the busy season, 
more than 200 production employees may be temporarily laid 
off.  The hiring season starts in about June and ends in August 
or September.  There are about 75 salaried employees, exempt 

and nonex
empt, whose number is fairly co
nstan
t throughout the 
year.
 A majority of production employees do not have English as 
their first language.  The largest such group speaks Spanish, 

perhaps 50 percent of the total number of production emplo
y-ees,
19 while subst
antial numbers of others speak Haitian Cr
eole, 
Port
uguese, or Cape Verdean Portuguese.  The precise number 
of Spanish
-speaking employees who are not able to commun
i-
cate effectively in English is indetermi
nable; however, clearly, 
at least some r
equire the u
se of an interpreter.
 Joint Exhibit 6 is a diagram showing the layout of the first 
floor, where the HR o
ffices, the laundry room, and the cafeteria 
are situated.  The corporate offices and several production d
e-partments are l
ocated in separate areas on the
 second floor.
20 HR The head of HR is Vice President Tony Breitti, whose office 
is in the corporate offices upstairs.  Riley, La
rreynaga, and HR 
Coordinator Stephanie Lim have individual offices in the HR 

office on the first floor.  Larreynaga
™s officer is
 smaller than 
Riley
™s or Lim
™s.  The safety office is also l
ocated in HR.
 HR has two entrances, one from the parking lot area and the 
other from the caf
eteria.  From the parking lot entrance, persons 
enter a small vestibule that leads to the HR offices pro
per.  
Larreynaga
™s office has a large glass window overloo
king this 
vest
ibule, and she can 
ﬁbuzz
ﬂ people in.  She can also slide it 
open in order to receive or to give documents, such as applic
a-tions for employment or paychecks.
 As previously stated, Larre
ynaga and Riley were not fully 
credible witnesses.  Therefore, I base my facts on their testim
o-ny only to the extent that it was consistent with more rel
iable 
witnesses and tr
ustworthy documents of record.
 15 Jt. Exh. 1.
 16 Jt. Exh. 3.
 17 Jt. Exh. 2.
 18 Jt. Exh. 4.
 19 Larreynaga testified that 198 of the 395 production employees 
listed in the Co
mpany™s January 16 report to the Union (CP Exh. 1) are 
Spanish speaking.  Tr. 898
Œ899.
 20 Department 69 operates on bo
th floors, and Pinto has occasion to 
work on each.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 436 Larreynaga has been a NECCO employee since the 199
4 merger, longer than either Riley or Lim.  She is a none
xempt 
salaried employee who is not in the unit.  Elig
ible for overtime 
pay, she swipes her timecard electronically at the same e
ntrance 
that unit employees use; exempt employees use a different e
n-tra
nce.  From El Salvador, she is the only person in HR prof
i-cient in Spanish; neither Riley nor Lim (or Lim
™s predecessors 
in the same pos
ition) can converse in Spanish.  She also can 
limitedly communicate in Portuguese.  Larreynaga is the prim
a-ry contact in
 HR for many of the Respo
ndent
™s Spanish
-speaking employees, and Riley and Lim sometimes use her to 
translate when they are conversing with them.  If she is not 
there, they use Spanish
-speaking superv
isors in her place.  For 
a significant part of the day, 
Riley is away from the HR o
ffice.
 Production employees are paid each Friday.  If they are on 
layoff status or ot
herwise not working that day of the week, 
they pick up their paychecks from La
rreynaga, who keeps them 
in a file cabinet in her office; she open
s the window overloo
k-ing the vestibule and gives them the paychecks, for which they 
sign.  Employees who are working receive pa
ychecks from 
their supervisors.
 Supervisors notify employees when they are going to be laid 
off.  The employees go to Larreynaga
™s office for appl
ications 
for unemployment insurance and for remitting $2 to the Union 
to waive their monthly dues during the period they are in layoff 
status.
 General Counsel
™s Exhibit 8 is re
presentative of the types of 
letters that La
rreynaga issues as 
an HR representative.  Along 
with credited testimony, I find that they establish the following.
 When employees are called back to work, Larreynaga no
r-mally notifies them.  She also notifies them when they need to 
provide proof of employment authorization o
r to pay medical 
insurance premiums.
 Larreynaga has provided 
ﬁTo Whom It May Co
ncern
ﬂ letters 
to former and cu
rrent employees, confirming their employment 
for NECCO; in some, she has made f
avorable comments about 
the employee
™s performance.  She also has w
ritten letters to the 
immigration authorities, with positive remarks about the e
m-ployee.
21 Based on the Respondent
™s Exhibit 1, testimony of La
r-reynaga that was co
nsistent with it, and credited testimony of 
other witnesses, I find that Larreynaga
™s duties 
include the 
following:
  Answer telephones.
 Annual OSHA hearing tests, etc.
 Assist in payroll by inputting union and other info
r-mation, etc.
 Produce and deliver layoff letters, housing, etc.
 Help employees with long and short term insurance 
claims, etc.
 Tra
nsit cards, AA
P reports, parking spots, etc. 
 Process weekly payroll reports, 401K, Metro Credit 
Union.
 Translate for Spanish when needed.
 Keep office calendar for memos, holidays.
 21 See also GC Exh. 10.
 Medical insuranc
e, FLMLA, Cobra, Delta Dental.
  Riley explained that Larrey
naga, on her, own handles most 
of the medical and dental benefits, Lim the life and di
sability 
insurance, but that they can fill in for each, with he pe
rforming 
their work if necessary.  He also testified that La
rreynaga has 
ﬁspecial projects,
ﬂ such as mon
itoring affirmative action, pr
e-paring reference and recall letters, typing and posting company 
memoranda, maintaining personnel files, sending e
mployees 
for pre
employment physicals and drugs screens, and perfor
m-ing administr
ative clerical work.
 Employees c
ome to see Larreynaga in HR on a daily basis, 
for a variety of re
asons, such as to ch
ange their address; change 
401(k
) or credit union deductions from their pa
ychecks; change 
medical insurance coverage; verify employment for immigr
a-tion, housing, or other 
purposes; ask questions about health 

insurance open enrollment, family leave, or other ma
tters; sign 
up for posted vacancies; or inquire about a leave of absence.  
Most of the documents she generates are on te
mplates in the 
Millennium software program, to 
which Riley and Lim also 
have access.  In addition, Larreynaga may also answer que
s-
tions from employees when she is on break in the cafeteria or 
on the shop floor.
 NECCO has approximately 100 new hires each year, all of 
whom go through an orientation sessi
on.  As far as Larreyn
a-ga™s role in the orientation, only she and Riley testified on the 
subject.  Their testimony was not fully consistent.  At the very 
least, at the 3
Œ4-hour orientation sessions, La
rreynaga goes 
over the various topics in Spanish and as
sists Riley or Lim in 
distributing, collecting, and copying forms and mater
ials.
22  Orientation covers all facets of employment, inclu
ding required 
paperwork, Government and employer requirements and pol
i-cies, schedule, timeclock, benefits, and miscell
aneo
us.  New 
hires receive numerous documents at orient
ation.  All company 
documents are solely in English.
 Ramos, a Honduran native, has worked for NEC
CO for 
about 3 years and is in D
epartment 73.  When asked who La
r-reynaga is, he replied, 
ﬁNumie is NECCO
™s secretary.
ﬂ23  He 
described her duties as preparing all the paperwork and provi
d-ing information to employees who have que
stions.  He has 
never personally gone to her with a question.
 Rodriguez, who is from Puerto Rico, has worked for 
NECCO since mid
-1998 an
d is in D
epartment 77.  He testified 
that Larreynaga 
ﬁworks
ﬂ in HR.
24  He does not have contact 
with her in his daily work but goes to her office to ask about 
vacation time or to pick up a paycheck.  In approx
imately mid
-2008, he asked her about the Compan
y™s medical insurance.  
She advised him that the clinic insurance plan he had was 
cheaper.
 Martinez, a Salvadoran native, has worked for the Co
mpany 
since May 1998 and is in D
epartment 75.  She met La
rreynaga 
when they both worked at Haviland.  She has gon
e to see La
r-
reynaga many times to get information.  When she needed a 
replacement medical insurance card in August 2008, she o
b-tained one from Larreynaga.  She sometimes checks with La
r-22 See ALJ Exh. 1; see also GC Exh. 6.
 23 Tr. 398.
 24 Tr. 373; see also Tr. 392.
                                                                                                                        NEW ENGLAND CONFECTI
ONARY CO
. 437 reynaga to see if there is a forthcoming layoff, and Larreynaga 
may the
n check with the supervisor to find out.  Mart
inez also 
learns of family emergencies from Larreynaga, who comes to 
her department; if the matter is very important, Martinez
™ su-pervisor will give her permission to leave.  If a new position is 
available, Mar
tinez will get the a
pplication from Larreynaga 
and return it to her.  On one o
ccasion, in 2008, boxes fell on 
Martinez as she was working, and Larreynaga acted as her i
n-terpreter when she apparently related her injury to Riley.  Ma
r-tinez went to La
rreynaga
 when 
she wanted to increase her 
401(k
) plan contribution.  Sometimes, La
rreynaga helps her to 
fill out her vacation requests because she needs assistance.  

Afterward, Martinez submits them to her superv
isor, who a
p-proves or di
sapproves them.  Martinez bri
ngs her documents 
pertaining to temporary protective status work pe
rmit renewals.  
Finally, Larreynaga has made copies of doc
uments for her, 
including a copy of a daughter
™s birth certificate.
 Martinez has also used the lead person and other e
mployees 
on the floor to translate for her, for example, to ask her superv
i-sor for permission for time off to take her son to a medical a
p-pointment.  Martinez called Larreynaga 
ﬁa secr
etary
ﬂ in her 
affidavit because she works in the o
ffice.
 DeGraffenreid, the lead pers
on in D
epartment 75, has been a 
union shop steward and on the Union
™s executive board for 
many years.  She used the nomenclature 
ﬁreceptionist
ﬂ when 
referring to Larreynaga and said that the latter 
ﬁworks
ﬂ in HR.
25  When employees come to DeGraffenreid as 
a ste
ward about 
matters such as pay or vacation, she speaks with their superv
i-sors; if their concerns are not resolved, she either goes to see 

Riley or directs them to see him.
 Figueroa, the lead person in D
epartment 73, is also on the 
Union
™s exec
utive bo
ard.  He has been a steward on and off for 
5 years and the chief shop steward for about a year.  In these 

capacities, he has not sent employees to talk to La
rrey
naga or 
had dealings with her.
 Supervisors are the ones who initiate disciplinary a
ctions and 
tell the subject employees.  Normally, the first step of the 
grievance procedure is between the e
mployee and his or her 
steward, and the first
-line supervisor.  If unresolved at that 
level, Figueroa as chief steward takes it up to Riley, whom he 
described a
s the 
ﬁhead
ﬂ of HR, not to Larreynaga.
26  When HR 
is involved at the second step, Riley will use Larreynaga to 
translate, if necessary.  This occurs about 10 times a year.  On 

matters of enforcement of the union contract, F
igueroa deals 
with Tony Breitti
 or Riley, not with Larreynaga.
 Figueroa was uncertain of La
rreynaga
™s exact title.  When he 
has had issues pe
rtaining to his own employment, he has gone 
to either her, Riley, or Lim.  Thus, when he recently lost a 
check a
nother employee had given him, he we
nt to see Lim.  
He recalled three occasions when he went to see La
rreynaga:  
about 3 years ago, to enroll in the Company
™s medical insu
r-ance plan; about 2 years ago, to cancel that coverage; and about 
a year ago, to find out his available vacation time and
 to request 
3 months
™ off.  As to the last occasion, Larreynaga stated that 
she did not know if he could get that amount of leave.  He su
b-25 Tr. 197.
 26 Tr. 305.
 sequently talked with Riley and DaCosta, who approved his 
request.  His understanding is that many non
-English
-speakin
g employees go directly to Larreynaga and that if she cannot take 
care of the matter, she goes with the e
mployee to see Riley.
 At management meetings held with production e
mployees, 
the Company uses managers or supervisors to translate from 
English into th
e four languages previously referenced.  La
r-reynaga does not perform this role.  About half of the s
uperv
i-sors are sufficiently fluent in Spanish to communicate fully 

with Spanish
-speaking emplo
yees.
 Larreynaga
™s Solicitation and Promises of Benefits
 On ab
out February 27, Ramos
™ supervisor notified h
im and 
almost everyone else in D
epartment 73 that they were going to 
be laid off.  Ramos later went to Larreynaga
™s office to co
m-plete the necessary layoff paperwork.  When she gave him the 
unemplo
yment papers, 
she told him that 
ﬁ[T]here was a list 
there for the people that wanted the union to leave the comp
a-ny, they could sign it. . . .
ﬂ27  She further stated that it was his 
choice whether to sign but that the Union was not doing an
y-thing but charging money and 
that the Company had benefits 
which employees were not getting because the Union was 
there.  Ramos replied that he could not sign anything be
cause 
he was already laid off.
 On the afternoon of about February 25, Rodriguez was in the 
cafeteria, when Larreyna
ga asked him to accompany her to her 
office.  He did so.  Once there, she showed him a paper
28 that 
was on the desk and asked if he would sign it to get the U
nion 
out of the factory, saying that the union contract had expired in 
December 2007
, and that emp
loyees were paying for the Union 
but did not get any benefits.  He did so.  Knowing little English, 
he did not read the document.  Someone later added his printed 
name 
and the date.
 In February, Martinez was in the cafeteria prior to the start of 
her shift
 at 3:30 p.m.  Larreynaga said that she had a photo of 
Martinez at the Valentine
™s Day party at her office.  Martinez 
accompanied her.  Martinez
™ testimony about two other e
m-ployees there and what they and La
rreynaga said to each other 
was confusing and in
consistent with the order of sign
atures on 
General Counsel
™s Exhibit 2.  I will therefore disregard that 
portion of her testimony except as a predicate to her subs
equent 
conversation with Larreynaga.
 After the two other employees left, Larreynaga stated to
 Martinez that they had signed the paper (GC Exh. 2) because 

they did not want the Union.  Martinez asked why not.  La
r-reynaga replied that the Company had better benefits for e
m-ployees.  Martinez asked when she could sign, and Larreynaga 
replied, whenever
 she wanted.  Martinez signed General Cou
n-sel
™s Exhibit 2.  She was not able to read it.  Someone later 
added her printed name and the date.
 In about late August, Martinez went to Larreynaga
™s office 
to change her 401(k
) plan contribution.  Before Martinez
 left, 
Larreynaga said, 
ﬁDonna, you
™ve really betrayed me.
ﬂ29  Mar-tinez replied that she was confused.  Larreynaga replied that she 
27 Tr. 403; see also Tr. 406.
 28 GC Exh. 2.
 29 Tr. 270.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 438 had seen Martinez
™ signature 
ﬁpopping up all over the place.
ﬂ30  Martinez responded that she did not know who was telling th
e 
truth (presumably about decertifying the Union).  This conve
r-sation occurred before Martinez received the Ge
neral Counsel
™s subpoena ad testificandum, dated Se
ptember 21.
31 Following Martinez
™ receipt thereof, in late September or 
early October, Lim sent
 word through Martinez
™ superv
isor for 
her to go to HR.  There, Martinez had a conversation with La
r-
reynaga.
 Although Martinez
™ testimony about whether she brought the 
subpoena with her then or later on that day was confusing, she 
was very consistent (but 
not identical) on direct and redirect 
regarding what Larreynaga stated in connection with the su
b-poena. Larreynaga asked Martinez to fo
rgive her for what she 
had said, that she (Larreynaga) was going to be fired and, given 
her age, she would not be able to
 find another job.  She added 
that she was supporting her mother and further stated, 
ﬁPlease 
say this was something you made up and told Juan [Figueroa], 
and I
™m going to deny everything.
ﬂ32 DeGraffenreid testified as follows.  On  February 19 or 26, 
she w
ent in HR to speak with 
Matthews on union ma
tters.  He 
was not there, and she went into La
rreynaga
™s office and asked 
where he was.  Larreynaga answered that he was outside, ha
v-ing a conversation with Riley, and that 
ﬁ[T]he Company wants 
to get rid of the 
Union;
ﬂ DeGraffenreid did not respond, and 
ﬁ[Larreynaga] said to me, they
™re going to get everybody a 
bonus, but then she also told me, don
™t say anything to an
y-one.
ﬂ33  DeGraffenreid left Larreynaga
™s office and went 
into 
the HR waiting room area.
 Perhaps
, there was more to the conversation or its circu
m-stances than DeGraffenreid related that would make the stat
e-ments she attributed to Larreynaga more plausible.  In the a
b-sence of such, I deem it highly unlikely that Larreynaga would 
have sua sponte initia
ted a conversation about the decertific
a-tion petition with a union steward and told her straight out that 
the Company wanted to get rid of the Union and was going to 
give a bonus.  Because of the implausibility of DeGraffe
nreid
™s version and her see
ming di
scomfort as a witness, I cannot credit 
her account.
 Figueroa testified about a conversation with Larreynaga at 
HR in February.  It has not been alleged as a viol
ation.  He was 
waiting to see Matthews, and 
DeGraffenreid was with him and 
also wai
ting to see 
Matthews.  Presumably, this occurred on the 
same day as the above incident to which DeGraffenreid test
i-fied.
 According to Figueroa, he asked Larreynaga what she 
thought about the people going around collecting signatures to 

get rid of the Union.  She answe
red, 
ﬁ[T]here
™s [sic] a lot of 
people involved in this, that in fact it
™s all coming from up 
there,
ﬂ pointed upward, and said not to tell anyone.
34  Figu
eroa 
did not relate how he responded.
 30 Tr. 271.
 31 GC Ex
h. 3.
 32 Tr. 283; see also Tr. 361.
 33 Tr. 202.
 34 Tr. 60; see also Tr. 167, a very similar but not verbatim reiter
ation 
of his earlier test
imony.
 Larreynaga denied that occurrence of either of the above 
conversa
tions with F
igueroa or DeGraffenreid.
 In contrast to DeGraffenreid, Figueroa testified that he (r
a-ther casually) init
iated his conversation with Larreynaga about 
the decertification petition and that she hinted or implied that 
ma
nagement was behind it.  I 
note in this regard that there are 
also produ
ction areas on the second floor, where Intervener 
Pinto works part of the time, so that she couched her reference 
that everything was 
ﬁcoming from up there
ﬂ in an ambiguity 
rather than expressly mentioning the C
ompany.  I find this 
plausible, noting that it comports with statements I have found 
Larreynaga made to other employees and that Figueroa a
p-peared generally believable.
 Figueroa and Larreynaga both testified about an inc
ident in 
the cafeteria in approximat
ely March.  Their versions were not 
necessarily inconsistent.  Figueroa
™s account was more detailed, 

and he test
ified that Supervisor Correda was present, yet the 
Respondent did not call him as a witness.  These factors, along 
with my conclusion that he wa
s a more candid witness, lead me 
to accept his version, as fo
llows.
 In March or so, Figueroa solicited signatures in favor of the 
Union.  When he went to the cafeteria on one morning break, 
he observed Larreynaga speaking with a lab employee.  
Figueroa wen
t over.  He made the statement that he was upset 
over what he had to do because 
ﬁa bunch of stupid people here 
that want to get rid of the u
nion.
ﬂ35  He walked away.  As he 
was later preparing food, Larreynaga approached him and 

asked whom he had called st
upid.  He denied that he had called 
her stupid and r
epeated what he had said before.  She replied 
that she could take him to the office for harassment.  Superv
isor 
Correda was present.  He called Figueroa over to stop the a
r-
gument.
 The following day, when 
Figueroa was returning from 
lunchbreak, Riley asked him to come to his office.  After they 
went there, they had a conversation about the above inc
ident.  
Figueroa testified that DaCosta was present, but the latter did 
not te
stify on the matter.  Based on t
his and my conclusion that 
Riley was a less reliable witness, I credit Figueroa
™s account, as 
follows.
 Riley stated that he had heard Figueroa was intimidating 
people by calling them stupid because they were picking up 
signatures to get rid of the Union.  
Figueroa gave his a
ccount.  
Riley then told h
im okay and to return to work.
 B. DaCosta™s Solicitation
 At all times relevant, NECCO has maintained a s
olicitation 
rule that provides, in pertinent part, that employees are not 
permitted to engage in solicitati
on while either the e
mployee 
soliciting or the employee being solicited is on working time.
36  However, management has o
bserved and allowed employees to 
solicit for Avon sales, lottery tic
kets, betting pools, collections, 
and other activities during both t
heir work and nonworktime, 
and no e
mployees have ever been disciplined for violation of 
the Company
™s no
-solicitation po
licy.
37 35 Tr. 66
Œ67.
 36 GC Exh. 4.
 37 Uncontroverted testimony of  DaCosta, who has been with 
NECCO for 42 years.  T
r. 1043, 1045.
                                                                                                                        NEW ENGLAND CONFECTI
ONARY CO
. 439 The General Counsel contends that the Respondent, through 
DaCosta, was aware that B. DaCosta was soliciting du
ring her 
worktime 
in violation of company policy, not that her having 
the decertification petitions in open view in her work area vi
o-lated normal company policy.
37 Unit employee B. DaCosta reports to Riley.  Entitled 
ﬁtrainer 
lead,
ﬂ she has worked for NECCO since 1967.  Her
 job duties 
are to collect and hand out uniforms in the laundry room, which 
is off the cafet
eria, and to clean tables in the cafeteria.  She 
spends the bulk of her time on the forme
r; on the average, she 
spends 1
-1/2 h
our™s daily cleaning tables.
 Governmen
t regulations require that everyone in a produ
c-tion area wears a un
iform.  Normally, each employee receives 
one clean uniform daily, unless there has been a spill.  B. D
a-Costa gives out a
pproximately 400 uniforms in a typical day, 
most before the start or 
finish of the first shift and the begi
n-ning of the second shift.  Emplo
yees can come to her at other 
times during the day if, for example, they have spilled som
e-thing on their uniforms.  Som
etimes they come on breaks, other 
times on the clock.  She separat
es dirty laundry in diffe
rent 
bins, and an outside company picks them up three times a 
week.  She also tags uniforms that need repair, as well as sep
a-rates and stores clean uniforms. 
 Normally, she is the sole employee in the laundry room.  It 
has a two
-part door into the cafeteria.  She sometimes keeps the 
bottom portion closed and has the top portion open so that she 
can hand emplo
yees clean uniforms through the door; other 
times, she keeps both open, and emplo
yees enter the laundry 
room for their un
iform
s. Her hours are from 6 a.m.
Œ3:30 p.m.  She takes a break from 
9Œ9:20 a.m., us
ually in the cafeteria and with Shop Steward 
Eliana Ledo.  Her lunchbreak is from noon to 12:30 p.m.  Most 
of the time, she spends it in the lau
ndry room, with the door 
closed.  
DaCosta joins her for lunch 2 or 3 days a week.  Som
e-times, he comes to see her when she is either working in the 

laundry room or cleaning tables in the caf
eteria.
 On February 24, B. DaCosta was in the cafeteria du
ring her 
break when unit e
mployee Manny Mi
randa asked her to sign 
the first decertification petition.  She signed, printed her name, 
and wrote in the date.  She also got a blank page and later made 
more copies at her home.  During the day, she co
ntinuously 
kept the petition on the top of a table i
n the laundry room, less 
than a foot from the door.  She initially had the page she signed 
and later put out new blank pages as needed.  The petition was 
in plain sight of employees when they came to pick up clean 
uniforms, and they could sign it without h
aving to enter the 

room.  Some asked her where the petition was, and she showed 
them.  Between 25 and 50 employees signed, all when B. D
a-Costa was on her worktime.  When she left for the day, she put 
the petitions in her locker.  She gave filled pages back
 to M
i-randa. 
 DaCosta observed the petitions on the table when he came to 
see her on her lunchbreaks.  When he was there, no e
mployees 
came to her about the petition.  He testified without controve
r-sion that he never observed any employees solicited to sig
n a 
37 Uncontroverted testimony of DaCosta, who has been with 
NECCO for 42 years. Tr. 1043, 1045.
 decertification petition, and there is no evidence that he was 

ever present when e
mployees signed the petitions in the laundry 
room.
 DaCosta
™s Promise of Benefits
 On May 4, at between 6 and 7 a.m., Figueroa was at his 
workstation and had a conversation
 with DaCosta.  Richie 
Lovely, a mechanic of a contractor, was present.  DaCosta r
e-called the conversation but conceded that he did not have a full 

recollection of everything said.  Figueroa
™s account was more 
detailed and less tentative and seemed unembel
lished.  I ther
e-fore credit him and find the 
following.
 Lovely stated that Figueroa was a great guy and a good 
workman.  DaCosta said yes, that he had told Figueroa several 
times that he was a good worker, 
ﬁbut 
ﬁunfort
unately I cannot 
pay him no [sic] more
 . . . because we have a contract with the 
union.  It would be a different story if we didn
™t have a u
n-ion.
ﬂ38  Figueroa replied that he did no
t want to discuss the 
subject.
 Analysis and Conclusions
 Larreynaga
™s Statements
 Section 8(a)(1) is violated when 
an employer inte
rferes with, 
restrains, or c
oerces employees in the exercise of the rights that 
Section 7 guarantees to them.  The standard for d
etermining 
whether ce
rtain conduct violates Section 8(a)(1) is an objective 

one.  
Westwood Health Care Center
, 330 NLRB 935, 940 fn. 
17 (2000)
. As the Board stated in 
Mickeys Linen & Towel Su
pply
, 349 
NLRB 790, 791 (2007), citing 
Wire Products Mfg. Co.
, 326 
NLRB 625, 640 (1998), enfd. sub nom mem. 
NLRB v. R.T. 
Blankenship & Assoc
iates, Inc., 
210 F.3d 375 (7th Cir. 
2000), 
ﬁIt is well settled that an employer violates Section 8(a)(1)
, by 
‚actively soliciting, encouraging, promoting, or providing assi
s-tance in the initiation, signing, or filing of an employee petition 

seeking to decertify the bargaining represe
ntative.
™ﬂ Larreynaga directly solicited employees Martinez, Ramos, 
and Rodriguez to sign the decertification petition.  If committed 
by an agent of the Respondent, such conduct vi
olated Section 
8(a)(1).
 As to the allegations concerning Larreynaga
™s promise of 
ben
efits, Larr
eynaga expressly told Ramos that employees 
would have better benefits if the Union was not there.  She did 
not directly promise Martinez anything if she signed the dece
r-tification petition.  However, in telling Mart
inez that two other 
employees 
had signed the petition because the Company had 
better benefits for employees, Larreynaga conveyed an i
mplied 
promise of such, which was similarly impermissible.  See 

E.L.C. Electri
c, Inc.
, 344 NLRB 1200, 1200
Œ1202 (2005); 
County Window Clea
ning Co.
, 328 N
LRB 190, 196 (1999).
 Thus, if Larreynaga was its agent, the Respondent further v
i-olated Section 8(a)(1) by promising employees better benefits if 

they signed the decertification petition.
 Finally, I address Larreynaga
™s statements to Martinez co
n-cerning th
e la
tter
™s testimony.  In connection with the General 
Counsel
™s subpoena ad testifcandum issued to Martinez, La
r-38 Tr. 84.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 440 reynaga pre
ssured and cajoled her to say at trial that she had 
made up what she had told the Region during its inve
stigation 
of the ULP charges 
herein.  In telling Martinez to recant, La
r-reynaga committed another viol
ation of Section 8(a)(1) if
 she 
was an agent of the Respondent.  See 
Remington Ele
ctric
, 317 
NLRB 1232, 1232 fn. 2, 1237 (1995)
. Larreynaga
™s Status as an Apparent Agent
 Apparent agen
cy is not a simple concept to apply and r
e-quires careful analysis, as the following review of the applic
a-ble law demonstrates.
 According to the Restatement (Third) of Agency § 27:
  Apparent authority . . . results from a manifestation by a pri
n-cipal to a t
hird person that another is his agent.  Under this 
concept, an individual will be held responsible for acts of his 

agent when he knows or 
ﬁshould know
ﬂ that his conduct in r
e-
lation to the agent is likely to cause third parties to believe that 
the agent has
 authority to act for him.
  Two conditions must be satisfied:  (1) some manife
station by 
the principal to a third party, and (2) the third party must b
e-lieve that the extent of authority granted to the agent enco
m-passes the contemplated activity.  Id. at S
ec. 8; See 
Millard 
Proces
sing Services,
 304 NLRB 770, 771 (1991), enfd. 2 F.3d 
258 (8th Cir. 1993), cert denied 510 U.S. 1092 (1994)
. As the Board has stated, 
ﬁAn agent has apparent a
uthority to 
speak for a principal when the principal does som
ething or 
permits the agent to do something, which re
asonably leads 
another to believe that the agent had the authority he pu
rported 
to have.
ﬂ  Cablevision Industries,
 283 NLRB 22, 29 (1987); see 
also 
Massey Energy Co.
, 354 NLRB 
687, 764 at
 fn. 11 (2009).  
The burden 
of proving an agency relationship is on the party 
asserting its e
xistence.  
Tyson Fresh Meats, Inc.
, 334 NLRB 
1335, 1335 (2004); 
Millard Processing Services
, above at 772.  
The dete
rmination of whether this burden has been met rests on 
an analysis of the f
acts under co
mmon law principles.  
Ready
-Mix, Inc.
, 337 NLRB 1189, 1189 (2002); 
Pan
-Oston Co.
, 336 
NLRB 305, 305 (2001)
. The ultimate test is whether, under all the circumstances, 
employees would re
asonably believe that the purported agent 
spoke for and ac
ted on behalf of company management.  
Zim-merman Plumbing Co.
, 325 NLRB 106, 106 (1997); 
Great 
American Products
, 312 NLRB 962, 962 (1993); 
Dentech 
Corp.
, 294 NLRB 924, 925 (1989).
 The Board considers the position and duties of the employee 
in question and 
the context in which the behavior occurred.  
Pan
-Oston
, above at 306; 
Jules V. Lane
, D.D.S., P.C.
, 262 
NLRB 118, 119 (1982).  When an employer places a rank
-and
-file employee in a position where employees could reasonably 
believe that the e
mployee spoke on
 management
™s behalf, the 
employer has vested the employee with an appa
rent authority.  
Corrugated Partitions West
, 275 NLRB 894, 900 (1985).  
Thus, employees who regularly communicate ma
nagement 
directives to employees act as agents in furnishing employme
nt 
related information to employees in the course of his or her 
regular duties.  
Pan
-Oston
, ibid.  Employees have been found 
conduits possessing apparent authority where they a
ttended 
daily production meetings with top management, from which 
they returned 
to communicate management
™s production prior
i-ties and were the 
ﬁlinks
ﬂ between employees and upper ma
n-agement.  
Hausner Hard
-Chrome of KY
, 326 NLRB 426, 428 
(1998); see also 
Zimmerman Plumbing,
 above
 (apparent autho
r-ity found when employees attended manage
ment mee
tings and 
relayed and enforced respondent
™s decisions); 
Ready
-Mix, 
above at 1189.
 The Board may decline to find agency status where an e
m-ployee acts outside the scope of his or her usual d
uties.  
Pan
-Oston
, ibid.  Thus, in 
Waterbed World
, 286 NLRB 
425, 426 
(1987), the Board found that an employee who interr
ogated 
other e
mployees and threatened their discharges did not act as 
an agent of the employer b
ecause the employer had never held 
out the employee as being privy to management decisions or as 
spe
aking on its behalf.
 Although not dispositive, the Board will consider whether 
the statements or acts of an alleged employer agent were co
n-sistent with statements or actions of company repr
esentatives.  
Pan
-Oston
, ibid; 
Hausner Hard
-Chrome
, supra at 428 (m
ani-festation of apparent authority strengthened when coercive 
statements of alleged apparent agents echoed stat
ements of 
admitted agents).  Apparent a
uthority may be inferred when an 
employee acts with the cooperation of or in the pre
sence of 
supervisors; 
Dentech
, supra at 926; 
Advanced Mining Group
, 260 NLRB 486, 503
Œ504 (1982).  Similarly, an e
mployer
™s knowledge of, and failure to di
savow, the employee
™s activities 
also raises the inference of apparent authority.  
Haynes Indu
s-tries
, 232 NLRB 1092, 1099
Œ1100 (1977).
 In sum, many factors must be considered and weighed in d
e-termining whether Larreynaga had apparent authority.  In ma
k-ing this determination, I give most weight to the testimony of 

the General Counsel
™s witnesses.  I will first address her r
e-spo
nsibilities and duties in general and then turn to the circu
m-stances surrounding her specific co
nversations with employees 
that would constitute violations of Section 8(a)(1) if she is 
found to be the Respondent
™s apparent age
nt.
 Although the General Couns
el does not contend that La
r-reynaga was a ma
nager or supervisor or otherwise an actual 
agent of the Respondent, employees
™ perceptions of her a
u-thor
ity are key to determining her apparent agency.  Signif
i-cantly, none of the General Counsel
™s witnesses char
acterized 
Larreynaga
™s position as b
eing managerial, supervisory, or 
policy
-making.  Rather, Ramos called her a 
ﬁsecretary
ﬂŠthe 
term Martinez used for Larreynaga in her affidavit
Šand d
e-scribed her duties as preparing paperwork and providing info
r-mation to 
employees with que
stions; Rodriguez stated that she 
ﬁworks
ﬂ in HR; and DeGraffenreid used the nomenclature 
ﬁre-ceptionist
ﬂ when referring to her an
d said that she ﬁworksﬂ in 
HR.
 Their nomenclature for Larreynaga was consistent with their 
testimony and other
 record evidence about her r
esponsibilities 
and duties.  Clearly, as far as employees
™ direct contacts with 
HR, Riley is known to be above Larreynaga (and Lim) in the 
hierarchy.  Indeed, Figueroa and DeGraffenreid deal directly 

with Riley when it comes to 
resolving grievances.  Supervisors 
initiate disciplinary actions, not La
rreynaga, and she plays no 
role in grie
vance processing or in management
Œunion relations 
in general, other than to translate.
  NEW ENGLAND CONFECTI
ONARY CO
. 441 Although Larreynaga answers questions and prepares p
a-perwo
rk concerning vacation and other leave requests, emplo
y-ees must get authorization for leave from their supervisors.  
Layoffs are based on pre
-established standards over which 
Larreynaga has no discretion.  Her co
mmunications concerning 
health and other ins
urance benefits are merely to relay info
r-mation about existing benefits.  Most of the 
ﬁTo Whom it May 
Concern
ﬂ letters she has provided to employees and former 
employees simply provide basic inform
ation such as dates of 
employment and rates of pay, and in 
all, she signed her name 
with the identification of HR or h
uman resources.
 The testimony of Riley and La
rreynaga was unclear on her 
precise role in new employee orientations, and the Ge
neral 
Counsel offered no evidence thereon.  In any event, orie
ntations 
are very stru
ctured, with either Riley, Larreynaga, and/or Lim 
using a checklist approach, and di
stributing many documents 
concerning policies and procedures.  Larreynaga does not pa
r-ticipate in job interviews that Riley co
nducts.
 Beyond her job duties as 
such, the issue of her apparent a
u-tho
rity largely turns on her status as the only person in HR who 
is proficient in Spanish and able to communicate e
ffectively 
with a large number of unit employees by virtue of her bili
n-gual skill.  Significantly, supervis
ors no
rmally translate on the 
floor for Spanish
-speaking employees, and they, not Larreyn
a-ga, translate at formal meetings that top management officials 
hold with e
mployees.
 The General Counsel cites a number of decisions in which 
bilingual employees were 
found to be apparent agents.
39  How-ever, all of them had additional circumstances that disti
nguish 
them from this case.  In 
Baby Watson Chees
ecake
, 309 NLRB 
417 (1992), the office employee was an agent in fact in when 
he told employees to sign authorizatio
n cards, and he and a 
supervisor together told strikers they would be fired if they did 

not sign such cards.  In 
Cream of the Crop
, 300 NLRB 914 
(1990), the owner used the employee more than once to tran
s-
late for him at group meetings he called, and she wa
s identified 
as being available on a continuous basis to transmit employee 
complaints to him.  In 
La F
amosa Foods
, 282 NLRB 316, 328
Œ329 (1986), the e
mployee communicated work directives to 
employees, in the absence of any Spanish
-speaking supervisors.  
In Enterprise Aggregates Corp.
, 271 NLRB 978 (1984), the 
employee was the daughter of the owner and worked in the 
corporate office.  In 
Ja-Wex Sportswear
, 260 NLRB 1229 
(1982), the employee distributed li
terature and stated that she 
was doing so at the reque
st of the respondent
™s president, who 
later confirmed this.  In 
NAB Constru
ction Corp.
, 258 NLRB 
670 (1981), the s
uperintendent introduced the employee as his 
assistant and stated he would not ove
rride what the employee 
said, and the employee communicated 
reprimands to emplo
y-ees.
 Another case finding a bilingual e
mployee to be an apparent 
agent, 
Great Amer
ican Products
, 312 NLRB 962, 963 (1993), 
is also distinguishable.  There, the employee was a leadman 

whom respo
ndent had introduced as a supervisor and to
 whom 
employees were told to direct questions and problems concer
n-ing such matters as job assig
nments and requests for time off.
 39 GC Br. 51
Œ52.
 From the testimony of the General Counsel
™s wi
tnesses and 
the entire record, I am convinced that employees, both Spa
nish 
speaki
ng and in general, do not deem Larreynaga to 
ﬁrepresent
ﬂ the Company as a manager, supervisor, or spoke
sperson, or to 
be in charge of HR.  Rather, they consider her a senior clerical 
employee and som
ething of a helping hand.
 Turning to Larreynaga
™s specifi
c conduct surrounding the 
decertification campaign, at no time did Larreynaga say an
y-thing to employees she solicited that she was acting in any way 
as a company representative.  Indeed, in her later conve
rsation 
with Martinez, she indicated that she was i
n trouble with the 
Company, presumably on account of her solicitation activ
ities.  
Similarly, even crediting both DeGraffenreid
™s and Figu
eroa
™s accounts, Larreynaga said nothing about her being co
nnected 
with manag
ement.  Indeed, in both, she spoke almost
 sub rosa 
about 
ﬁthe Company
ﬂ or 
ﬁthey
ﬂ wan
ting the Union out and told 
both of them not 
to repeat what she had stated.
 Neither Riley nor any other supervisors or managers were 
present when she had any of the relevant conversations, and 
there is no evidence
 that any of them ever said anything to e
m-ployees conveying condonation or approval of her conduct.
 The only other alleged violations contend that the Respon
d-ent allowed B. DaCosta to solicit signatures on decert
ification 
petitions on work time and that Da
Costa promised Figueroa a 
pay raise if he abandoned support for the Union.  Even if found 
meritorious, they would not de
monstrate that NECCO engaged 
in a pattern of anti
-union conduct such that employees reason
a-bly would have seen Larreynaga
™s conduct as r
eflecting ma
n-agement
™s desire to oust the Union.  In this regard, there is no 
contention that the Respondent disc
iplined employees for any 
other kind of s
olicitation on worktime or took any action to 
prevent Figueroa from soliciting signatures opposed to t
he d
e-certification.
 In summary, I conclude that Larreynaga did not possess a
p-parent authority, e
ither in general or with regard to her conduct 
set out in the complaint, as amended at trial.  A
ccordingly, I 
reco
mmend that those allegations be dismissed.
 DaC
osta
™s Conduct
 Clearly, DaCosta and other managers/supervisors had 
knowledge of the decert
ification petitions that his wife kept on 
the table in the laundry room during her workday.  The issue, 
however, is whether he or other managers/supervisors had 

know
ledge that employees signed the petitions either on their 
worktime or her worktime and took no a
ction.  In the absence 
of evidence that DaCosta or any other management or superv
i-sors were ever present at any times when employees signed the 

decertification p
etitions, I cannot conclude that he or other 
managers/supervisors knew that B. DaCosta or any other e
m-ployees engaged in decertification activity on work time.  A 

fortiori, they could not be found to have permitted or condoned 

any such activity.  See 
Flyin
g Foods
, 345 NLRB 101, 105 
(2005);
40 Gorges/Quick
-To-Fix Foods
, 327 NLRB 635, 635 fn. 
1 (1999).
 40 Then Member Liebman concurred in this aspect of the Board™s 
Decision.  345 NLRB at 118.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 442 Even if they had knowledge of the solicitation, the General 
Counsel has failed to establish that the Respondent enforced the 
rule against any other employees.  
Fl
ying Foods
, ibid; 
Parkview 
Gardens Care Center,
 280 NLRB 47, 51 (1986).  Indeed, the 
General Counsel does not aver disparate application of the pol
i-cy.
41 Narricot Industries
, 353 NLRB 
775
 (2009), and 
Placke 
Toyota
, Inc.
, 215 NLRB 395 (1974), cited by the
 General 
Counsel,
42 are distinguishable, inasmuch as the individuals who 
maintained the decertification petitions in open areas were 

managers or supervisors who otherwise 
ﬁactively participated 
in the decertification process.
ﬂ  Narricot
 Industries 
at slip 
op. 1.
 Accordingly, I cannot conclude that the Respondent assisted 
the decertification effort by conveying to employees that it 

authorized B. DaCosta
™s activities supporting it.  I ther
efore 
recommend dismissal of this allegation.
 DaCosta
™s Statement to Fi
gueroa
 DaCosta
™s statement was he could not pay Figueroa more 
because of the u
nion contract, and that 
ﬁIt would be a different 
story if we didn
™t have a union
ﬂ (emphasis added).
 DaCosta used the verbiage 
ﬁwould
ﬂ rather than 
ﬁcould
ﬂ or 
ﬁmight,
ﬂ thus su
ggest
ing the certainty, not mere possibility, of 
financial benefit to Figueroa if the Union was ousted.  This 
amounted to a unlawful promise of benefit if the Union was 
decert
ified.  
Even if DaCosta
™s statement had been more in the 
nature of a promise to consid
er gi
ving Figueroa higher pay, it 
would have constituted an illicit promise of ben
efit.  See 
Shaw, 
Inc.
, 350 NLRB 354 (2007) (promise to look into the possibi
l-ity of providing a be
tter insurance plan).
 The Respondent
™s brief (at 23) cites 
Flexsteel Indu
stries
, 311 
NLRB 257 (1993), 
Mantrose
-Haeuser Co.
, 306 NLRB 377 
(1992); and 
Oxford Pickles
, 190 NLRB 109 (1971).  Those 
cases are inapposite in that they involved pre
-election situations 
where the employers accurately stated as a ma
tter of law that, 
depending
 on what was later negotiated, employees could lose 
benefits if they 
chose union representation.
 I have carefully considered whether this single violation 
should be held de minimis in light of my finding that the R
e-spondent committed no other violations of
 the Act and the fact 
that F
igueroa was the only employee out of approximately 375 
who heard it.  His status as chief steward can cut both ways as 

far as effect.  On the one hand, it might make him less vulner
a-ble as far as finding the statement objectivel
y coercive; on the 
other, his withdrawal of su
pport for the Union could have a 
greater potential impact on the decertification ca
mpaign than if 
he held no such position.
 Worthy of note is 
Heartshare Human Services of New York
, 339 NLRB 842, 849 (2003), in 
which Judge Ra
ymond Green 
determined that one supervisor
™s threat of di
scharge or layoff to 
one employee was not de minimis.  He suggested that the r
esult 
might be different if the single instance in question was unla
w-ful because the statement was that sel
ecting the union was f
u-tile, constituted unlawful interrogation, or made a promise.  The 
Board affirmed his finding of a violation but did not address 
41 See GC Br. at 54 fn. 123.
 42 GC Br. at 53.
 this dictum.  I find his distinction between threat and promise 
interesting but am u
naware of any cases i
n which the Board has 
articulated it as a rationale.
 Leaving the above distinction aside, other circumstances mi
l-itate against finding the promise de minimis.  DaCosta was a 
high
-level company representative who, during an active ca
m-paign to decertify the 
Union, spontaneously inte
rjected it in a 
conversation about Figueroa
™s performance.  Fu
rther, I note 
that a dismissal based on de minimis normally r
equires that a 
charged party took steps on its own volition to remedy the vi
o-lation, which did not occur her
e.  See, e.g., 
Musicians Local 76 
(Jimmy Wakely Show)
, 202 NLRB 620, 620
Œ622 (1973)
. Accordingly, I conclude that the Respondent violated Se
c-tion 8(a)(1) by pro
mising Figueroa higher pay if the Union
 was 
decertified.
 CONCLUSIONS OF 
LAW 1.  The Respondent i
s an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 2.  The Union is a labor organization within the mea
ning of 
Section 2(5) of the Act.
 3.  By promising an employee higher pay if the Union was 
decertified, the Re
spondent has engaged in unfair labor practi
c-es affecting commerce within the meaning of Section 2(6) and 
(7) of the Act and violated Section 8(a)(1) of the Act.
 REMEDY
 Because I have found that the Respondent has engaged in 
certain unfair l
abor practices, 
I find that it must be ordered to 
cease and desist and to take certain affirmative a
ction designed 
to effectuate the policies of the Act.
 The General Counsel requests (GC Br. at 57) that the R
e-spondent be directed to post the notice to employees in Spa
nish
, Portuguese, Cape Verdean Portuguese, and Haitian Creole, as 

well as in English.  In the interest of ensuring that all emplo
y-ees can understand its contents, I will do so.  See 
Planned 
Building Services, 
347 NLRB 670, 680 fn. 2 (2006).
 ORDER
 The Responden
t, New England Confectionary Company, 
Revere, Mass
achusetts, its officers, agents,
 successors, and 
assigns, shall
 1.  Cease and desist from
 (a)
 Promising employees higher pay or other better benefits 
if the Union is d
ecertified.
 (b) In any like or related 
manner interfering with, restrai
ning, 
or coercing employees in the exercise of the rights guara
nteed 
to them by 
Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days after servic
e by the Region, post at its f
a-cility at Revere, Massachusetts, copies of the attached notice
                                                                 NEW ENGLAND CONFECTI
ONARY CO
. 443 marked 
ﬁAppendix
ﬂ43 in English, Spanish, Port
uguese, Cape 
Verdean Po
rtuguese, and Haitian Creole.  Copies of the notice, 
on forms provided by the Regional Dir
ector for Region 1 after 
being signed by the Respondent
™s authorized represent
ative, 
shall be posted by the Respondent and maintained for 60 co
n-secutive days in conspicuous places including all places where 
notices to employees are customa
rily posted. Reas
onable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or co
vered by any other material. In the 
event that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the facility
 in-volved in these proceedings, the Respondent shall d
uplicate and 
mail, at its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the Respondent at 

any time since May 4, 2009.
 (b) Within 21 days after service by th
e Region, file with the 
Regional Director for Region 1 a sworn certification of a r
e-sponsible official on a form provided by the Region attes
ting to 
the steps that the R
espondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed in
so-far as it alleges violations of the Act not specif
ically found.
 43 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court o
f Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
olated 
Federal labor law and has ordered us to post and obey this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your ben
efit and 
protection
 Cho
ose not to engage in any of these protected activ
i-ties.
  Bakery, Confectionary, Tobacco Workers & Grain Mil
lers 
International Union, Local 348 (the Union) is the certified ba
r-gaining representative of our full
-time and regular part
-time 
production emplo
yees. WE WILL NOT
 promise employees higher pay or other be
tter 
benefits if the Union is decertified.
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce you in the exercise of your rights under Se
c-tion 7 of the Act, as set forth at t
he top of this notice.
  NEW 
ENGLAND 
CONFECTIONARY 
COMPANY
                                                             